DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 1/8/2020 and 5/10/2021. Claims 1-39 are pending and considered below.

Claim Objections
Claim 29 is objected to because of the following informalities:  
in claim 29, line 2, the number “20” should be removed.
Appropriate correction is required.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-36 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims should use the word “a” or “an” the first time an element is introduced, and should use “the” or “said” during subsequent use.
Terms should be used consistently in all claims, including dependent claims.

Regarding claims 25 and 27, “the multiple particles” lacks antecedent basis.
Regarding claims 26 and 33-36, “the sensor data” lacks antecedent basis.
Regarding claims 28-31 and 36, “the at least one particle” lacks antecedent basis.
Regarding claim 32, “the one or more models” lacks antecedent basis.
Regarding claims 33-34, “the one or more sensor models” lacks antecedent basis.
Regarding claims 38-39, “the one or more sensors” lacks antecedent basis.
Regarding claim 39, “the set of interacting software components”, “the processing circuit” and “the cells of the discretized representation” lack antecedent basis.

Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 13-16, 19-27, 31-34 and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danescu et al., Modeling and Tracking the Driving Environment With a Particle-Based Occupancy Grid, IEEE Transactions on Intelligent Transportation Systems, July 7, 2011, 12(4): 1331-42, hereinafter Danescu).
Regarding claim 1, Danescu discloses:
generating, using one or more processing devices of a vehicle operating in an environment (p. 1333, the basic odometry information available through the controller area network bus of a modern car is speed and yaw rate);
a discretized representation of the environment, the discretized representation including a plurality of cells (p. 1332-1333, II. WORLD MODEL);
wherein each cell of the plurality of cells is occupied by particles representing at least one of: an object, or a free space in the environment (p. 1333-1334, the occupancy probability is thus dynamically adjusted using the particle’s motion model and the vehicle odometry; and FIG. 1, Particles in the grid before and after prediction);
receiving, from one or more sensors of the vehicle, sensor data indicative of a state of at least one particle of the multiple particles in the environment (p. 1334, stereovision sensors);
wherein the state of the at least one particle comprises a force acting on the at least one particle (p. 1332, integrating other motion parameters such as acceleration does not increase the 
determining, using the one or more processing devices, an update to a time-varying particle density function associated with a location of the at least one particle in the dynamic occupancy grid from the sensor data and one or more models associated with the one or more sensors (p. 1336, a particle in a grid cell is a hypothesis that this cell is occupied and that the cell has the speed equal to the speed of the particle);
generating, using the one or more processing devices, a prediction of occupancy of at least one cell in the discretized representation based on the updated particle density function (p. 1336, the total posterior probability of a cell being occupied and of a cell being free can be computed from the number of free/occupied hypotheses and their corresponding weights); and
operating the vehicle, using a controller circuit of the vehicle, based at least in part on the prediction (p. 1338-1341, IX. TESTS AND RESULTS; and FIG. 7, Extended sequence in urban traffic-highlights).
Examiner notes that “operating the vehicle, using a controller circuit of the vehicle” is a positively recited control function of the vehicle. Applicant’s specification, paragraph [0092] (PGPub) defines operating the control functions as steering, throttling, braking, and ignition.
Regarding claims 2 and 22, Danescu further discloses:
wherein the discretized representation comprises a grid defined using a structured mesh, a block-structured mesh, or an unstructured mesh (p. 1332-1334 and FIG. 1, Particles in the grid before and after prediction).


Regarding claims 3 and 23, Danescu further discloses:
wherein the grid is defined using a Cartesian or polar coordinate system, or a graphical model (p. 1332, the occupancy grid tracking solution presented in this paper can be classified as having a Cartesian representation, using a forward sensor probability model, and producing a fully dynamic grid).
Regarding claim 5, Danescu further discloses:
further comprising assigning, for each cell of the plurality of cells, an initial value of occupancy, which is then updated in accordance with an evolution of the particle density function (p. 1337, VII. INITIALIZATION).
Regarding claims 6 and 25, Danescu further discloses:
further comprising assigning labels to the multiple particles, each label indicating whether the corresponding particle represents an object or a free space (p. 1334, the measurement model will relate the measurement data, which is a binary occupied/free condition derived from the stereovision-generated elevation map, to conditional probabilities p(measurement/occupied) and p(measurement/free), which will weight the particles).
Regarding claims 7 and 26, Danescu further discloses:
further comprising updating the labels in accordance with the sensor data (p. 1334-1336, V. MEASUREMENT MODEL).
Regarding claims 8 and 27, Danescu further discloses:
further comprising assigning continuous weights to the multiple particles, each weight indicating a contribution of an individual particle to a cumulative density function (p. 1336-1337, VI. WEIGHTING AND RESAMPLING).



Regarding claims 13 and 32, Danescu further discloses:
wherein each of the one or more models represents a sensor model trained to provide information on probabilities of occupancy of various cells of the discretized representation (p. 1336, the total posterior probability of a cell being occupied and of a cell being free can be computed from the number of free/occupied hypotheses and their corresponding weights); and
the probabilities being conditioned on corresponding sensor data (p. 1334, stereovision sensors).
Regarding claim 14, Danescu further discloses:
wherein each of the one or more models represents one of: a known probability distribution, a mixture of two or more probability distributions, or an empirical distribution (p. 1336).
Regarding claims 15 and 33, Danescu further discloses:
wherein generating the prediction of occupancy of the at least one cell comprises determining a probability of occupancy of the at least one cell as a product of (i) a ratio of conditional probabilities generated based on the sensor data and the one or more sensor models (p. 1336, the total posterior probability of a cell being occupied and of a cell being free can be computed from the number of free/occupied hypotheses and their corresponding weights); and
 (ii) an updated time-varying particle density function for the at least one cell (p. 1336, a particle in a grid cell is a hypothesis that this cell is occupied and that the cell has the speed equal to the speed of the particle).
Regarding claims 16 and 34, Danescu further discloses:
wherein the ratio of conditional probabilities is a ratio of (i) a first probability of receiving the sensor data conditioned on the at least one cell being occupied and (ii) a second probability of receiving the sensor data conditioned on the at least one cell being unoccupied, wherein the first and second probabilities are determined using the one or more sensor models (p. 1336, the total posterior 
Regarding claim 19, Danescu further discloses:
one or more computer processors (p. 1333, the basic odometry information available through the controller area network bus of a modern car is speed and yaw rate);
one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors, cause performance of operations comprising: (p. 1333);
generating a discretized representation of an environment, the discretized representation including a plurality of cells (p. 1332-1333, II. WORLD MODEL);
wherein each cell of the plurality of cells is occupied by particles representing at least one of: an object, or a free space in the environment (p. 1333-1334, the occupancy probability is thus dynamically adjusted using the particle’s motion model and the vehicle odometry; and FIG. 1, Particles in the grid before and after prediction);
receiving, from one or more sensors of the vehicle, sensor data indicative of a state of at least one particle of the multiple particles in the environment (p. 1334, stereovision sensors);
wherein the state of the at least one particle comprises a force acting on the at least one particle (p. 1332, integrating the other motion parameters such as acceleration does not increase the complexity of the tracking algorithm because it only alters the way the position of the particles in time is computed, and particle grid results can be used to extract 3-D cuboids that have position, size, and speed);
determining an update to a time-varying particle density function associated with a location of the at least one particle in the dynamic occupancy grid from the sensor data and one or more models associated with the one or more sensors (p. 1336, a particle in a grid cell is a hypothesis that this cell is occupied and that the cell has the speed equal to the speed of the particle);

operating the vehicle, using a controller circuit of the vehicle, based at least in part on the prediction (p. 1338-1341, IX. TESTS AND RESULTS; and FIG. 7, Extended sequence in urban traffic-highlights).
Regarding claim 20, Danescu further discloses:
One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of operations comprising: (p. 1333, the basic odometry information available through the controller area network bus of a modern car is speed and yaw rate);
generating a discretized representation of an environment, the discretized representation including a plurality of cells (p. 1332-1333, II. WORLD MODEL);
wherein each cell of the plurality of cells is occupied by particles representing at least one of: an object, or a free space in the environment (p. 1333-1334, the occupancy probability is thus dynamically adjusted using the particle’s motion model and the vehicle odometry; and FIG. 1, Particles in the grid before and after prediction);
receiving, from one or more sensors of a vehicle, sensor data indicative of a state of at least one particle of the multiple particles in the environment (p. 1334, stereovision sensors);
wherein the state of the at least one particle comprises a force acting on the at least one particle (p. 1332, integrating the other motion parameters such as acceleration does not increase the complexity of the tracking algorithm because it only alters the way the position of the particles in time is computed, and particle grid results can be used to extract 3-D cuboids that have position, size, and speed);

generating a prediction of occupancy of at least one cell in the discretized representation based on the updated particle density function (p. 1336, the total posterior probability of a cell being occupied and of a cell being free can be computed from the number of free/occupied hypotheses and their corresponding weights); and
operating the vehicle, using a controller circuit of the vehicle, based at least in part on the prediction (p. 1338-1341, IX. TESTS AND RESULTS; and FIG. 7, Extended sequence in urban traffic-highlights).
Regarding claim 21, Danescu further discloses:
instantiating, using a processing circuit onboard one or more sensors, a set of interacting software components (p. 1333, the basic odometry information available through the controller area network bus of a modern car is speed and yaw rate);
that represent contents of cells of a discretized representation of an environment (p. 1332-1333, II. WORLD MODEL);
receiving, from the one or more sensors, a vector of sensor observations associated with an interacting software component of the set of interacting software components (p. 1334, stereovision sensors);
the vector of sensor observations including one or more parameters associated with the interacting software component at a given location (p. 1332, integrating other motion parameters such as acceleration does not increase the complexity of the tracking algorithm because it only alters the way 
determining, using the processing circuit, an update to a time-varying particle density function associated with a cell of the cells of the discretized representation corresponding to the given location from the vector of sensor observations (p. 1336-1337, VI. WEIGHTING AND RESAMPLING);
generating, using the processing circuit, a prediction of occupancy of the cell based on the updated particle density function (p. 1336, the total posterior probability of a cell being occupied and of a cell being free can be computed from the number of free/occupied hypotheses and their corresponding weights); and
augmenting, using the processing circuit, an operation of a vehicle based on the prediction (p. 1338-1341, IX. TESTS AND RESULTS; and FIG. 7, Extended sequence in urban traffic-highlights).
Examiner notes that “augmenting, using the processing circuit, an operation of a vehicle” is a positively recited control function of a vehicle. Applicant’s specification, paragraph [0144] defines augmenting an operation of a vehicle as steering and accelerating/braking.
Regarding claim 24, Danescu further discloses:
further comprising assigning, for each cell of the plurality of cells, initial value of occupancy, which is then updated in accordance with an evolution of the particle density function (p. 1337, VII. INITIALIZATION).
Regarding claim 31, Danescu further discloses:
wherein the state of the at least one particle comprises a force acting on the at least one particle (p. 1332, integrating other motion parameters such as acceleration does not increase the complexity of the tracking algorithm because it only alters the way the position of the particles in time is computed, and particle grid results can be used to extract 3-D cuboids that have position, size, and speed).
Regarding claim 37, Danescu further discloses:
wherein at least a portion of the processing circuit is disposed in a perception circuit of the vehicle (p. 1334-1336, V. MEASUREMENT MODEL).
Regarding claim 38, Danescu further discloses:
one or more computer processors (p. 1333, the basic odometry information available through the controller area network bus of a modern car is speed and yaw rate);
one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors, cause performance of operations comprising: (p. 1333);
instantiate a set of interacting software components that represent contents of cells of a discretized representation of an environment (p. 1332-1333, II. WORLD MODEL);
receive, from the one or more sensors, a vector of sensor observations associated with an interacting software component of the set of interacting software components (p. 1334, stereovision sensors);
the vector of sensor observations including one or more parameters associated with the interacting software component at a given location (p. 1332, integrating other motion parameters such as acceleration does not increase the complexity of the tracking algorithm because it only alters the way the position of the particles in time is computed, and particle grid results can be used to extract 3-D cuboids that have position, size, and speed);
determine an update to a time-varying particle density function associated with a cell of the cells of the discretized representation corresponding to the given location from the vector of sensor observations based on one or more associated with the sensors (p. 1336-1337, VI. WEIGHTING AND RESAMPLING);

augment an operation of the vehicle based on the prediction (p. 1338-1341, IX. TESTS AND RESULTS; and FIG. 7, Extended sequence in urban traffic-highlights).
Regarding claim 39, Danescu further discloses:
One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of operations comprising: (p. 1333, the basic odometry information available through the controller area network bus of a modern car is speed and yaw rate);
receiving, from the one or more sensors, a vector of sensor observations associated with an interacting software component of the set of interacting software components (p. 1334, stereovision sensors);
the vector of sensor observations including one or more parameters associated with the interacting software component at a given location (p. 1332, integrating other motion parameters such as acceleration does not increase the complexity of the tracking algorithm because it only alters the way the position of the particles in time is computed, and particle grid results can be used to extract 3-D cuboids that have position, size, and speed);
determining, using the processing circuit, an update to a time-varying particle density function associated with a cell of the cells of the discretized representation corresponding to the given location from the vector of sensor observations (p. 1336-1337, VI. WEIGHTING AND RESAMPLING);
generating, using the processing circuit, a prediction of occupancy of the cell based on the updated particle density function (p. 1336, the total posterior probability of a cell being occupied and of a cell being free can be computed from the number of free/occupied hypotheses and their corresponding weights); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Danescu, as applied to claim 1 above, and further in view of Lenser et al. (US-2008/0027591-A1, hereinafter Lenser).
Regarding claim 4, Danescu does not disclose a graph where each cell corresponds to a node and two adjacent cells are characterized by an edge on the graph. However, Lenser discloses a method for controlling a remote vehicle, including the following features:
wherein the discretized representation comprises a graph where each cell corresponds to a node and two adjacent cells are characterized by an edge on the graph (paragraphs [0182-0188]).
Lenser teaches that a planning graph should be generated using a virtual grid overlaid on a map. The points forming this virtual grid become nodes in the planning graph after going through a multi-step filtering process. Each point from the virtual grid is connected to any remaining neighbors from the virtual grid (paragraph [0184]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the connected points in a virtual grid of Lenser into the particle-based occupancy grid of Danescu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using cell occupancy data to determine the best path between a start point and an end point. A person of ordinary .

Claims 9-10, 17, 28-29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Danescu, as applied to claims 1 and 21 above, and further in view of You et al. (US-2020/0271787-A1, hereinafter You).
Regarding claim 9, Danescu does not disclose using an Eulerian or Lagrangian solver. However, You discloses a method for grid occupancy mapping, including the following features:
wherein determining the update to the time-varying particle density function comprises determining, using an Eulerian solver or a Lagrangian solver, solutions to one or more differential equations or one or more gradient operators defined on one or more parameters associated with the state of the at least one particle (paragraphs [0035-0036] and FIG. 2, Calculate an occupation probability for each point contained in the grid cells based on the error grid cells-216, and Calculate a transformation occupation probability sum (TOPS) for the environment map by summing the occupation probabilities for each grid cell-218).
You teaches calculating an occupation probability for a grid cell using Lagrange polynomials to perform bicubic interpolation (paragraph [0035]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of Lagrange polynomials of You into the particle-based occupancy grid of Danescu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of generating high resolution images. A person of ordinary skill would be familiar with the use of a Lagrangian solver to compute solutions to differential equations.


Regarding claims 10 and 29, Danescu further discloses:
wherein the state of the at least one particle comprises at least one velocity associated with the at least one particle (p. 1332, the particles have position and speed).
Regarding claims 17 and 35, Danescu does not disclose determining that a sensor is outside a threshold range of expected values. However, You further discloses:
determining that the sensor data corresponding to a particular sensor is outside a threshold range of expected values determined using a corresponding model associated with the particular sensor (paragraphs [0050-0051] and FIG. 6, Correlate points included in the laser point data to grid cells in an environment map that represents the physical environment-620, Determine error ranges for the points included in the laser point data based in part on an error distribution-630, and Calculate occupation probabilities for the grid cells in the environment map using an interpolation technique and grid cell occupation probabilities for adjacent error grid cells selected based in part on the error ranges of the points-640); and
responsive to determining that the sensor data corresponding to the particular sensor is outside a threshold range, identifying a fault condition for the particular sensor (paragraphs [0050-0051]).
You teaches that an environment should be mapped by calculating occupation probabilities for the grid cells in the environment map using an interpolation technique and grid cell occupation probabilities for adjacent error grid cells selected based in part on the error ranges of the points (paragraphs [0050-0051]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the detection of errors of You into the particle-based occupancy grid of Danescu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of correcting errors caused by faults in the sensors. A person of ordinary skill would know that models must allow for the possibility of sensor errors.
Regarding claim 28, Danescu does not disclose using an Eulerian or Lagrangian solver. However, You further discloses:
wherein determining the update to the time-varying particle density function comprises determining, using an Eulerian solver or a Lagrangian solver, solutions to one or more differential equations defined on one or more parameters associated with the state of the at least one particle (paragraphs [0035-0036] and FIG. 2, Calculate an occupation probability for each point contained in the grid cells based on the error grid cells-216, and Calculate a transformation occupation probability sum (TOPS) for the environment map by summing the occupation probabilities for each grid cell-218).
You teaches calculating an occupation probability for a grid cell using Lagrange polynomials to perform bicubic interpolation (paragraph [0035]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of Lagrange polynomials of You into the particle-based occupancy grid of Danescu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of generating high resolution images. A person of ordinary skill would be familiar with the use of a Lagrangian solver to compute solutions to differential equations.

Allowable Subject Matter
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 30 and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karlsson (US-2005/0234679-A1) discloses sequential selective integration of sensor data. A probability density function is approximated by a finite number of particles (paragraph [0240]). A covariance matrix represents the uncertainty of a landmark pose (paragraph [0115]).
Campbell (US-2018/0113209-A1) discloses a radar generated occupancy grid for autonomous vehicle perception and planning. 
Khawaja et al. (US-2018/0307245-A1) discloses methods for encoding and representing the location coordinates of perception outputs relating to transient, obstacles and any free-space.
Natroshvili et al. (US-2019/0049239-A1) discloses an occupancy grid object determining device.
Steyer et al. (US-2021/0073321-A1) discloses a method for detecting an object in a spatial region. The state of an object at a previous point in time may be used to predict which cells of the grid are occupied by the object at the current point in time (paragraph [0087]).
Solanki, Development of Sensor Component for Terrain Evaluation and Obstacle Detection for an Unmanned Autonomous Vehicle, May 2007, University of Florida, AFRL-RX-TY-TM-2009-4554, p. 45-49.
Erkent et al., Semantic Grid Estimation with Occupancy Grids and Semantic Segmentation Networks, November 18-21, 2018, 2018 15th International Conference on Control, Automation, Robotics and Vision (ICARCV), p. 1051-1056.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667